DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

Withdrawn Claim Rejections
All rejections pertaining to claims 13 and 16-19 are moot because the claims were cancelled in view of the amendments filed on 12/7/21.
The rejections of claims 2-3, 12 and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on 12/7/21.
	The rejections of:
claims 11-12 and 14 under 35 USC 102(a)(2) as being anticipated by file registry RN 861534-83-0; and 
Claims 11-12 and 14-15 under 35 U.S.C. 103 as being unpatentable over file Registry RN 861534-83-0 (of record) in view of Markert et al. (US 2004/0138092; of record) and further in view of Ochsner (US 4,544,714; of record)
are hereby withdrawn in view of the claim amendments filed on 12/7/21; specifically, the amendment to claim 11 to incorporate the limitations of previous claim 13. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “and” twice in its list of oximes. The Examiner suggests the “and” after “2,2,3-trimethyl-1-phenylbutan-1-one oxime”. 
Appropriate correction is required.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 14-15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner suggests deleting the 
Regarding claims 1, 8 and 11, the “substitute” word in the parentheses renders the claim indefinite because it is unclear whether the limitation within the parentheses are part of the claimed invention. The Examiner suggests deleting the phrase within the parentheses: “(substituted)” in order to obviate the rejection.
Claims 2-12, 14-15 and 25 depend from claim 1, and have thus been included in the rejection.

New Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is dependent on claim 11, which eliminates phenyl. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by file Registry RN-861534-83-0 (in IDS dated 4/13/20).
The file registry teaches the use of 1-butanone, 2,2,3-trimethyl-1-phenyl-oxime (RN 861534-83-0) (reads on the compounds of instant claims 1-3). The property of a compound or composition does not create a patentably distinct compound or a composition. With regards to the newly added claim 1 limitation “wherein the fragrance, flavor and/or deodorizing/masking composition has at least one of a cassis, catty, tropical, green, coniferous, thuya, floral and/or fruity olfactory note”, the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, in view of MPEP §2112, claim a new property for the claimed compound (e.g., olfactory note), which is inherently present in the prior art, does not necessarily make the claim patentable.
Therefore, by teaching all the limitations of claims 1-3, the file registry anticipates the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 25 remain and are newly rejected under 35 U.S.C. 103 as being unpatentable over file Registry RN 861534-83-0 (of record) in view of Markert et al. (US 2004/0138092; of record) and further in view of Ochsner (US 4,544,714; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The file registry teaches the use of 1-butanone, 2,2,3-trimethyl-1-phenyl-oxime (RN 861534-83-0) (reads on the compounds of instant claims 1-3). The property of a compound or composition does not create a patentably distinct compound or a composition. With regards to the newly added claim 1 limitation “wherein the fragrance, 
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, in view of MPEP §2112, claim a new property for the claimed compound (e.g., olfactory note), which is inherently present in the prior art, does not necessarily make the claim patentable.  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
The registry file compound differs from the claimed invention in the use of the composition as a fragrance and the addition of an alcohol and ketone and using a mixture of oximes. Markert et al. teaches the use of tetramethylhexnol oxime as a fragrance with different shades of smell in a cosmetic formulation. See Para [0005-[0011]. The addition of an alcohol and ketone is taught in Para [0019] and [0021]. The concentration of the oxime of formula (I) is taught to be 1-70%. See Para [0028] and claim 3. Ochsner teaches the use of oximes as odorant. See the abstract.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

The addition of oximes to the oxime of formula I of Ochsner is taught in claim 16, which makes clear that oximes can be used in combination. The determination of optimum proportions or amounts is considered to be within the skill of the artisan in the absence of evidence to the contrary.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617